Citation Nr: 0920548	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  07-37 919A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether the overpayment of Department of Veterans Affairs 
nonservice-connected pension benefits in the calculated 
amount of $5,517 was validly created.

2.  Entitlement to reinstatement of VA nonservice-connected 
pension benefits, including special monthly pension.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 



INTRODUCTION

The Veteran had active military service from April 1954 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of  June 2006 and July 2006 decisions by 
the Pension Maintenance Center and Debt Management Center, 
respectively, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota.  The RO in Los 
Angeles, California, is processing the appeal.  The Veteran 
testified at a Board videoconference hearing held in November 
2008. 

At the Veteran's November 2008 hearing, the representative 
raised the matter of entitlement to waiver of overpayment of 
the $5,517 in VA pension benefits.  Given that the matter 
concerning the validity of the debt has been developed for 
appellate review, the recent request for waiver of 
overpayment is not inextricably intertwined with the validity 
issue.  Compare Shaper v. Derwinski, 1 Vet. App. 430, 437 
(1991).  The Board therefore refers the issue of entitlement 
to waiver of overpayment of VA pension benefits in the 
calculated amount of $5,517 to the RO for appropriate action.

The Board cautions the RO, however, that given the poor state 
of the claims file (as detailed at a later point) it is 
entirely possible that further documents will surface showing 
that the Veteran requested the waiver of overpayment at a 
much earlier date.  The RO should bear this in mind when 
considering the waiver request.

This appeal has been advanced on the Board's docket by reason 
of the Veteran's advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2008). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

A review of the claims file makes clear that there are 
documents missing from the record which preclude a decision 
by the Board at this time.

Historically, the Veteran was awarded VA nonservice-connected 
pension benefits, including special monthly pension based on 
the need for aid and attendance, in April 2001.  A December 
2000 financial disclosure by the Veteran in connection with 
this claim for such benefits indicated that he received $271 
per month from the Social Security Administration (SSA), and 
that his spouse earned $1,644 per month.

In an April 2001 correspondence (and after contacting the SSA 
to learn the actual amount the Veteran was receiving from 
that agency), the RO informed the Veteran that beginning 
December 1, 2000, he would receive monthly VA pension 
benefits in the amount of $975, based on the receipt of 
$4,812 per year from the SSA, and the $1,644 earned by his 
spouse.  He was informed that medical expenses he paid may be 
used to reduce countable income and that he should keep any 
receipts for his medical expenses.  He was advised of his 
responsibility to immediately inform VA if his continuing 
medical expenses were reduced.

Later in April 2001, the Veteran reported that as of January 
2001, his spouse no longer received income.

In January 2002, the Veteran submitted an Improved Pension 
Eligibility Verification Report (EVR), on which he reported 
receiving $431 per month from the SSA, which he noted had 
been reduced to $331 per month beginning in June 2001.  He 
reported paying $5,496 in medical expenses for 2001, divided 
between private health insurance, medicare payments, medical 
copayments, and medical transportation.

In March 2002, the Veteran submitted an EVR showing that his 
spouse in fact earned $10,751 in 2001, with anticipated 
income of $8,976 for 2002.  He explained that her income 
represented VA fee basis payments to her as his caregiver.

In May 2002, the SSA indicated that the Veteran's adjusted 
monthly payment amount was $383.

In November 2002, VA informed the Veteran that based on his 
EVR and report of medical expenses, and counting $4,596 in 
income from the SSA and deducting $5,096 from his income to 
account for medical expenses, he would receive VA pension 
payments in the monthly amount of $1,313 as of January 2002.  
He was informed that VA would count $2,076 as continuing 
medical expenses for future years, and he was advised that if 
those expenses actually decreased, such a decrease would 
constitute a change in income that must be immediately 
reported.

In January 2003, the RO apparently informed the Veteran that 
based on his failure to report any projected medical expenses 
on his March 2002 EVR (which the RO mistakenly identified as 
a March 2003 EVR), VA would remove the projected amount of 
medical expenses, thereby creating an overpayment.  There is 
no indication that the RO actually determined that an 
overpayment had been created.

Following the above letter to the Veteran, the next 
communication, chronologically, between VA and the Veteran 
contained in the claims file is a June 2006 letter to him 
indicating that his VA pension had been adjusted based on a 
recently submitted EVR and medical expense report, which 
apparently reflected emergency room expenses for 2005 and 
home modification expenses.  He was advised that once the 
referenced expenses were removed for 2006, his income was too 
high to permit the continued receipt of pension benefits.  
The June 2006 letter referred to a prior May 2006 
communication to the Veteran, which is not on file.  The 
Board notes that a September 2008 brief filed by the 
representative identifies the referenced EVR as dated 
February 2, 2006, strongly suggesting that it was on file at 
the time, or that the representative otherwise had access to 
the document.  The representative also referred to certain 
communications between the Veteran and VA's Debt Management 
Center, none of which are on file. 

In a July 2006 communication, the RO informed the Veteran 
that, as a result of the adjustment of his pension as 
explained in the June 2006 letter, he was responsible for an 
overpayment of VA pension benefits in the calculated amount 
of $5,517.

The Board notes that many documents in the record are not in 
chronological order, and that several documents, such as 
statements by the representative referring to enclosures, are 
obviously photocopies of the originals and do not contain the 
enclosures.  It is rather clear that the claims file is 
incomplete, and that the missing records impact not only the 
determination as to whether the debt of $5,517 was validly 
created, but also whether the Veteran is entitled to the 
reinstatement of his pension benefits.  The representative 
has suggested that the Pension Management Center and the Debt 
Management Center may have the missing records, and the Board 
agrees that those facilities should be contacted to provide 
any relevant documents maintained for the Veteran.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the Pension 
Management Center in St. Paul, Minnesota 
and request that facility to undertake a 
search of its facility for any pertinent 
records maintained for the Veteran, 
including any temporary files, copies of 
communications to and from the Veteran, 
and financial information provided by the 
Veteran.  If no such records are 
available, the Pension Management Center 
must affirmatively indicate as such.

2.  The RO should contact the Debt 
Management Center in St. Paul, Minnesota 
and request that facility to undertake a 
search of its facility for any pertinent 
records maintained for the Veteran, 
including any temporary files, copies of 
communications to and from the Veteran, 
and financial information provided by the 
Veteran.  If no such records are 
available, the Debt Management Center 
must affirmatively indicate as such.

3.  The Los Angeles RO should undertake a 
search of its facility for any pertinent 
records maintained for the Veteran and 
which are not currently in the claims 
file, including any temporary files, 
copies of communications to and from the 
Veteran, and financial information 
provided by the Veteran.  If no such 
records are available, the Los Angeles RO 
must affirmatively indicate as such.

4.  The RO should provide, and request 
that the Veteran complete and return, the 
appropriate form(s) for reporting the 
income and medical expenses for the 
Veteran and his spouse for the years 2006 
to the present.

5.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond. 

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

